Citation Nr: 0607869	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  00-21 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for lumbar strain with 
muscle spasm, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran testified at a hearing at the 
RO in September 2000.  The veteran's case was remanded to the 
RO for additional development in November 2003.  The case is 
again before the Board for appellate review.

The Board notes that the veteran also appealed the RO denial 
of service connection for a bilateral leg disability and 
service connection for gastritis.  However, at his September 
2000 hearing he withdrew his appeal as to those issues.  
Consequently they are not before the Board.   


FINDING OF FACT

The veteran's low back strain with spasm is evidenced by 
complaints of pain; forward flexion is limited to no worse 
than 30 degrees by discomfort.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for service-
connected low back strain with spasm have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

A VA neurosurgery progress note dated in May 1999 revealed 
that the veteran had complaints of back and left leg pain.  
He occasionally had left leg give-way weakness but no focal 
weakness otherwise.  He did not have any focal bowel or 
bladder problems although he reported some urgency at times.  
On physical examination he had a slightly antalgic gait 
favoring the left leg.  He stood well on heels and toes, did 
a stress walk, knee bend, and a tandem walk without 
difficulty.  He had no sciatic notch tenderness, palpable 
deformity, or point tenderness of his lumbar spine.  He had 
good lumbar range of motion and strength was noted to be 5/5 
in all muscle groups and bilateral lower extremities.  
Sensation was intact.  A magnetic resonance imaging (MRI) 
accomplished in February showed spondylitic changes at L4/5.  
The examiner noted that there was no significant central 
canal stenosis and no nerve root effacement.  He said there 
was no change from two previous MRI scans.  Surgery was not 
recommended.  The examiner said the veteran had a number of 
other interventions including physical therapy, traction, 
back exercises and non-steroidals.  The examiner referred the 
veteran for epidural spinal injections.  

The veteran was afforded a VA examination in June 2000.  The 
examiner recounted the veteran's medical history as regards 
this claim, and recorded his current complaints.  The veteran 
reported pain, weakness, stiffness, fatigability, and lack of 
endurance.  He said that he experienced flare-ups twice a 
year.  He reported that he could barely walk when he 
experienced a flare-up.  He said that he used a cane when 
necessary.  He reported that he missed work twice a year for 
five days in a year due to low back pain.  Physical 
examination revealed tenderness in the lumbosacral spine.  
There was no spasm.  Range of motion testing revealed that 
flexion of the lumbosacral spine was restricted at 40 degrees 
with pain.  The veteran reported pain and weakness in his 
legs which occasionally resulted in falls.  The musculature 
of the back was noted to be normal.  The veteran did not have 
any postural abnormalities or fixed deformity of the back.  
The examiner noted that there was no neurologic deficit.  
Deep tendon reflexes were brisk.  Muscle power and tone were 
normal.  No fasciculation was noted and sensation was intact.  
Babinski sign was normal and ankle joints were normal.  An 
MRI was normal.  There was no evidence of a slipped disc.  
Nerve conduction studies and electromyograph (EMG) were 
normal.  The veteran was diagnosed with arthritis of the 
lumbosacral spine.

Private treatment records from St. Mary's Mercy Medical 
Center were associated with the claims file.  An x-ray of the 
lumbar spine obtained in August 1999 revealed some loss of 
lumbar lordosis which was noted to possibly be related to 
spasm.  No acute fracture or dislocation was evident.  An 
August 1999 MRI was noted to be unremarkable.  An x-ray of 
the spine obtained in November 2000 revealed a normal lumbar 
spine.  A lumbar myelogram revealed mild central disc bulge 
with no nerve root compression at the L4-5 level.  A computed 
tomography (CT) scan of the lumbar spine obtained in November 
2000 revealed mild diffuse disc bulge at the L4-5 level not 
causing any significant nerve root impingement or stenosis.  
X-rays of the lumbar spine obtained in March 2004 revealed a 
normal lumbar spine.  An MRI of the lumbosacral spine 
revealed mild degenerative disc changes at L4-5.  No disc 
herniation, stenosis, or convincing evidence of neural 
element impingement was seen.  

Also associated with the claims file are private treatment 
reports from R. Russo, M.D., of the Spine Center of West 
Michigan.  The veteran underwent a physical examination in 
September 1999.  Dr. Russo noted that trunk flexion was 
limited to 40 degrees with achy discomfort in the left 
buttock.  Sensation to light touch and pinprick was intact.  
Reflexes were symmetrical.  An MRI of the lumbar spine 
demonstrated no significant evidence of disc protrusion.  Dr. 
Russo noted that on the axial images there was a general disc 
bulge at L4-5, but no clear evidence of protrusion.  There 
was some asymmetry at the 4-5 level to the left side but in 
position to contact the L4 nerve root.  Dr. Russo said that 
the veteran's symptoms were consistent with left radicular 
pain with somewhat of an S1 or L5 pattern, not clearly one 
nerve root distribution, but MRI scan did not support a 
significant abnormality that would cause the veteran's 
symptoms.  He said the veteran had a generalized bulge and 
whether loading of the spine caused greater disc bulge was 
unclear.  Dr. Russo recommended an electromyograph (EMG).  He 
noted that no work restrictions or other interventions were 
necessary.  An October 2000 office note revealed that the 
veteran was seen for complaints of low back pain and left leg 
pain.  Dr. Russo said that an EMG was negative.  The veteran 
was noted to ambulate with antalgia on the left.  He was able 
to toe walk and heel walk without any evidence of weakness.  
Inspection of the spine revealed normal positioning of the 
cervical, thoracic and lumbar spine.  He was able to flex to 
30 degrees with pain in the low back.  Strength in the lower 
extremities was symmetrical.  Sensation to light touch and 
pinprick was intact.  Dr. Russo's assessment was the veteran 
continued to have clinical symptoms suggestive of lumbosacral 
radiculitis without evidence of root compromise on previous 
MRI scan or neurologic deficit.  Dr. Russo said the veteran 
appeared to be in moderate distress with symptoms in the low 
back and left leg.  Dr. Russo recommended a CT myelogram.  A 
November 2000 office note revealed that the CT myelogram was 
accomplished and revealed some degenerative changes at the 
L4-5 and L5-S1 disc with central disc bulges, but no evidence 
of disc protrusion, neural foraminal compromise, central 
canal or neural foraminal stenosis.  In March 2001 the 
veteran was again seen for lumbar radicular pain.  Forward 
flexion and extension were limited due to pain.  Epidural 
spinal injections were recommended.  In March 2001 the 
veteran reported relief with the use of OxyContin and the 
spinal injections were placed on hold.  The veteran was noted 
to be taking OxyContin for pain in April 2001.  In April 2002 
he was noted to have pain with forward flexion and he was to 
continue using OxyContin for pain control.  In April 2003 the 
veteran complained of low back pain.  He had limited flexion 
and extension.  He was noted to be neurologically intact.  
His dose of OxyContin was increased and he was recommended 
for another course of physical therapy.  A September 2003 
office note revealed that the veteran's description of 
symptomatology could not be explained by a specific 
pathologic lesion.  Dr. Russo noted that an MRI scan and 
myelogram of the lumbar spine did not indicate a specific 
abnormality.  In March 2004 the veteran was again seen for 
complaints of low back and left leg pain.  He was referred 
for another MRI.  The MRI showed degenerative change at L4-5.  
There was no evidence of central canal or neural foraminal 
stenosis.  No significant abnormalities were appreciated. 

The veteran testified at a hearing at the RO in September 
2000.  He reported that he missed approximately twenty-five 
days of work per year due to his service-connected back 
disability.  He testified that he was a supervisor at a 
health insurance company and he was able to sit and stand at 
will while at work.  His spouse testified that she and her 
husband were unable to go the park, walk, or go grocery 
shopping due to his back disability because the veteran was 
unable to walk without stumbling or because he was in pain.  
She also said that the veteran slept an average of five hours 
per night because of his back pain.  She reported that the 
veteran had difficulty getting in and out of bed and in and 
out of cars.  She testified that the veteran had to use 
handrails to go up and down stairs.  The veteran testified 
that he took medication for his pain and when the medication 
did not work he took hot baths, hot showers or used a 
handheld deep heating massager.  He reported that he 
medicated himself daily.  He reported constant pain, spasms, 
and shooting pain.  He said he was unable to touch his toes.  
He said that he has been told by his doctors that surgery is 
not an option.  The veteran testified that he was no longer 
able to hunt, fish, ride motorcycles or bowl.  He said his 
only hobby was working on the computer.  His spouse testified 
that they were unable to travel due to the veteran's back 
disability.  

Physical therapy records from Rehabilitation Professionals of 
West Michigan reveal that the veteran underwent physical 
therapy for his low back pain in October 2000 and November 
2000.  

The veteran was afforded a VA examination in September 2001.  
The examiner recounted the veteran's medical history as 
regards this claim, and recorded his current complaints.  
Physical examination revealed forward flexion from 0 to 40 
degrees limited by pain.  Sensory examination revealed 
decreased pinprick response in the dorsum of the left foot to 
the lateral aspect of the left leg to just below the knee 
joint.  His reflexes were brisk and equal bilaterally.  The 
examiner diagnosed the veteran with chronic low back pain due 
to bulging herniated disc at L4-5.  The veteran did not have 
clinical findings to suggest irritation of the L5 nerve root 
on the left side.  

An EMG nerve conduction study was performed at VA in October 
2001.  The examiner's impression was that of normal EMG and 
nerve conduction velocity (NCV) of the left lower extremity 
and no evidence of lumbar radiculopathy.  

A discharge physical therapy report from Orthopaedic and 
Spine Specialists of West Michigan dated in May 2003 revealed 
that the veteran attended two of four sessions of physical 
therapy for his low back pain.  

The veteran was afforded a VA neurology examination in June 
2005.  He reported low back pain with intermittent radiation 
down the left and right leg.  The strength in his left leg 
was noted to be poor in the left and good on the right.  The 
veteran reported that he missed forty days of work due to his 
back pain.  All cranial nerve function was noted to be 
intact.  The gait and station were normal.  All muscle groups 
exhibited normal strength.  Tone and coordination were 
intact.  Reflexes were symmetric.  Sensory examination 
revealed slightly decreased sensation in the S1 segmental 
dermatome on the left.  An MRI of the lumbar spine showed no 
disc herniation but mild foraminal narrowing.  X-rays 
revealed no abnormality and an EMG showed no evidence of 
radiculopathy.  The examiner's final diagnosis was 
radiculopathy at S1 by history only.  

The veteran as also afforded a June 2005 VA spine 
examination.  The veteran reported sharp pain with radiation 
to the left hip and to the left ankle.  He said that his 
activities of daily living were limited.  He noted that 
sitting or standing for long periods of time was difficult 
due to increased pain.  He reported a history of flare-ups 
with additional loss of motion.  He reported that repetitive 
use increased pain and there was occasional spasm in his 
back.  He did not use a back brace.  He reported no history 
of acute episodes of excruciating pain requiring bed rest or 
extra medical attention.  He reported no trouble with his 
bladder or bowel.  Physical examination revealed normal heel-
toe gait and there was no objective evidence of pain.  The 
veteran was noted to easily arise from his chair without any 
manifestation of discomfort.  Lumbosacral examination 
revealed normal lumbar lordosis.  Muscle tone was good 
without any spasm and there was no scoliosis.  The range of 
motion revealed extension of 20 degrees with complaint of 
pain.  Flexion was 45 degrees with complaint of pain at the 
end of motion.  The right and left lateral flexion was 15 
degrees without any pain and rotation was 15 degrees without 
any pain.  There was no evidence of incoordination, weakness, 
or fatigability.  Functional loss due to subjective complaint 
of pain was absent.  Both lower limbs were negative for any 
neurological deficiency.  The examiner reported that the 
veteran had normal lumbosacral spine with inconsistent 
clinical presentation.  The examiner said that there was no 
residual lumbosacral strain and x-rays of the lumbosacral 
spine were normal.  There was no significant functional 
impairment that could be specifically identified on the basis 
of orthopedic pathology producing symptoms.  The examiner 
opined that there were no additional limits of functional 
ability on repetitive use and that in the absence of any 
significant objective findings for his subjective complaints 
of pain, the veteran's low back disability should not have an 
impact on his ability to work. 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The changes 
effective September 23, 2002, involve only changes to the 
rating of intervertebral disc syndrome (IVDS), for which the 
veteran is not service connected, and which he does not 
experience, as will be noted below.  Those criteria will 
therefore not be addressed here.

The veteran's low back strain was rated as 10 percent 
disabling utilizing Diagnostic Code 5295, lumbosacral strain, 
under the rating criteria in effect at the time his claim was 
received.  However, because the changes became effective 
during the pendency of the claim, the Board will evaluate 
this disability under both the old and new criteria, and 
assign the highest rating available under either the old or 
new criteria.

Under the old, pre-September 26, 2003, rating criteria for 
lumbosacral sprain, a 10 percent evaluation is for 
application when there is characteristic pain on motion.  A 
20 percent evaluation is for application when there is muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilaterally, in the standing position.  A 40 percent 
evaluation, the highest available under Diagnostic Code 5295, 
is for application when there is severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

Given the notations in treatment records and the findings of 
the VA examiners, the Board finds that a higher rating under 
the old Diagnostic Code 5295 is not warranted.  While there 
is some pain on motion, and limited flexion, there is no 
evidence of spasm on extreme forward bending, and no listing 
of the spine to the opposite side.  The VA examiner at the 
most recent VA examination in June 2005 said that x-rays were 
normal.  In sum, the veteran's disability picture more nearly 
approximates the criteria for the 10 percent rating, and a 
higher rating is therefore not warranted.

The only other old diagnostic code under which the veteran's 
lumbosacral strain could be evaluated is Diagnostic Code 
5292, limitation of motion of the lumbar spine.  Plate V 
provides a pictorial of the normal range of motion for the 
cervical and thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
Plate V (2005).  For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

Under the old rating criteria, utilizing Diagnostic Code 
5292, a 10 percent rating is for application when there is 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is for application when there is moderate 
limitation of motion of the lumbar spine.  A higher, 40 
percent, evaluation under Diagnostic Code 5292 requires a 
finding of severe limitation of motion of the lumbar spine.  
The Board notes that terms such as "severe," "moderate," and 
"mild" are not defined in the VA Schedule for Rating 
Disabilities, but the more recently enacted provisions for 
rating the spine provide more definitive guidance on what is 
normal and what must be shown for a higher rating.  The new 
criteria do not define the old, but the Board finds them 
instructive.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6 (2005).  Given the findings of the VA and 
private examinations that the veteran's range of motion of 
the spine was between 30 and 45 degrees, the Board resolves 
any reasonable doubt on the issue in favor of the veteran and 
finds that an increased rating of 20 percent is warranted 
under Diagnostic Code 5292 (2002) for the veteran's service-
connected lumbosacral strain.  The Board notes that because 
normal range of motion is 90 degrees, it cannot be said that 
there was severe limitation of motion.  (As already noted, 
the new criteria shed greater light on the specific 
limitations expected for a 20 percent rating, which are 
consistent with the rating for moderate limitation under the 
old criteria.)  A higher, 40 percent, rating under the old 
criteria Diagnostic Code 5292 is thus not warranted.

The changes effective September 23, 2003 (new criteria), 
provide for the evaluation of all spine disabilities under a 
General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  

Under the new General Rating Formula, a 10 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or the combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
height.  A 20 percent evaluation is for application with 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assignable when forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a (2005).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2005).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

Here, the veteran's various private and VA examinations show 
that the veteran could flex anywhere from 30 to 45 degrees.  
The combined range of motion of the thoracolumbar spine was 
125 degrees at his most recent VA examination.  There was no 
evidence of incoordination, weakness, or fatigability after 
repetitive flexion and extension activity.  See DeLuca, 
supra.  Thus, under the new criteria, the veteran's ability 
to flex to no worse than 30 degrees equates to an evaluation 
of 20 percent disability.  

As for functional limitations due to problems such as the 
pain and flare-ups complained of by the veteran, there has 
been no objective confirmation that such losses equate to 
loss of motion greater than already described.  In fact, the 
recent VA examiner reported there were no additional limits 
on functional ability on repetitive use.  Functional loss due 
to subjective complaint of pain was absent.  The examiner 
said that there was no significant functional impairment that 
could be specifically identified on the basis of orthopedic 
pathology producing symptoms.  This strongly suggests that 
the functional losses experienced by the claimant cause no 
greater disability than contemplated by the 20 percent 
rating.  There is no suggestion in the record that the 
veteran's disability was any greater than contemplated by the 
20 percent rating at any point during the pendency of this 
claim.  

As noted above, disability ratings are based as far as 
practicable on the average impairments of earning capacity.  
38 C.F.R. § 3.321(b), 4.1.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b) (2005).  
The Board finds, however, that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  The current evidence of record does not 
demonstrate that the veteran's service-connected disability 
has resulted in any periods of hospitalization or in marked 
interference with employment due exclusively to his service-
connected disability.  Id.  

It is recognized that the veteran's disability has some 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The June 2005 VA examiner opined that in the 
absence of any significant objective findings for the 
veteran's subjective complaints of pain, the veteran's low 
back disability should not have an impact on his work.  Given 
the lack of evidence showing unusual disability with respect 
to the veteran's service-connected back disability that is 
not contemplated by the rating schedule, the Board concludes 
that a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  In summation, a 20 percent 
rating is warranted by application of either old or new 
rating criteria, but no higher.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2004.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to a higher rating, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  

The RO has provided a supplemental statement of the case 
(SSOC) reporting the results of the RO's review following 
completion of the Board's remand orders, and the text of the 
relevant portions of the VA regulations, including the 
changes in the criteria for evaluating disabilities of the 
spine.  

The RO obtained the veteran's available VA medical records 
and private treatment reports identified by the veteran, and 
secured VA examinations in order to ascertain the severity of 
his disability.  VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to an increased rating of 20 percent for lumbar 
strain with muscle spasm is granted, subject to the laws and 
regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


